Hubbs, P. J.
(dissenting):
. It is undoubtedly .true .that the Legislature had the power to authorize the members -of the common council of the city of Tonawanda to increase their own.salaries during the term for which they were.elected. .It,is also true,that public policy should prevent the exercise of such ¡power. It would be a most unusual and extraordinary act of the Legislature that would justify the legislative body of a ¡municipality in increasing the salaries of its own members during their, terms of office. Such an act would enable the servant to, fix his own salary and to act as judge in his own case. The statute in question (Laws of 1920, chap. 350, amdg. Tonawanda City.- Charter .[Laws of 1905, chap. 357], tit. 6, § 3) should be construed in the light of ancient principles of the common law, which, in.no uncertain way forbid such action.
In order to hold that an act of the Legislature grants such extraordinary power, it must appear that such was the clear intent of the Legislature,, and ¡the, language of the statute must be so clear that there can be mo doubt of the legislative intent. I do not think that the statute ,in, question was intended to.grant such power. [While it does grant power to the common council “ to fix and change the salaries of all officers of the, city,” it does not expressly grant power to, increase the salaries of members of , the common council during..their.terms of office. The general language used should not-i be held to , authorize such change. (People ex rel. Edwards v. Potter, 36 Hun, 181; McFarland v. Gordon, 70 Vt. 455; State of Iowa v. Shea, 106 Iowa, 735; Kendall v. Stafford, 178 N. C. 461; 101 S. E. 15; State ex rel. Gregory v. Jersey City, 34 N. J. L. 429.)
..In Washington Insurance, Company v. Price (1 Hopk. Ch. 1) the chancellor said: “ In England it,has always been held, that however comprehensive may be .the terms, by which jurisdiction is conferred upon .a judge, , the power to decide his own cause is always a tacit *411exception to the authority of his office.' Finch’s Law, 19; 4th Coke’s Reports, 118; Wingate’s Maxims, 170. Such, I conceive, is also the law of this State.” - i •
While the authority granted in general language by the Tonawanda City Charter is broad and comprehensive, still I think the power of the members of the common council to increase their own salaries is a “ tacit exception ” to the authority granted.
The order, in so far as it directs the mayor to sign the city warrants in favor of the members of the common council should be reversed, and in all other respects affirmed, without costs.
Order affirmed, without costs.